Hill, C. J.
The act of 1907 creating the city court of Fitzgerald (Acts 1907, p. 157), as amended by the act of 1910 (Acts 1910, p. 175), section 1, provides that “the court shall hold twelve terms per year, on the fourth Monday in each month, the terms convening on the fourth Monday in August, November, February and May to be known as quarterly terms. The jurisdiction of the court shall be the same at all terms, monthly and quarterly, and the judge may, in his discretion, hold adjourned or special terms of said court whenever the business so demands. Any term of the court may be adjourned from day to day and time to time in a similar manner as superior courts in this State are adjourned.” Under this act the judge of the city court of Fitzgerald has authority to adjourn the May quarterly term at any time before the next quarterly term; and this is true although die quarterly term is adjourned to a date later than the next monthly term.

Judgment affirmed.